DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-34 are pending in the application.
Priority
	This application is a continuation of U.S. Application Ser. No. 15/830,261, filed December 4, 2017, which 5is a continuation of U.S. Application Ser. No. 15/153,379, filed May 12, 2016, which is a
continuation of PCT/US2014/065204, filed on November 12, 2014, which claims priority benefit of U.S. Provisional Application No. 61/903,330 filed November 12, 2013.
Terminal Disclaimer
The terminal disclaimer filed on 08/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,850,262 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nick Ceppel on 09/02/2021.

The application has been amended as follows: 
Claim 17 is amended as follows:
A method of alleviating the symptoms of a cancer selected from the group consisting of breast cancer, colon cancer, pancreatic cancer, prostate cancer, lung cancer, ovarian cancer, cervical cancer, multiple myeloma, basal cell carcinoma, neuroblastoma, hematologic cancer, rhabdomyosarcoma, liver cancer, skin cancer, leukemia, basal cell carcinoma, bladder cancer, endometrial cancer, glioma, lymphoma, and gastrointestinal cancer 
Claim 34 is amended as follows:
A method of alleviating or ameliorating the symptoms a cancer selected from the group consisting of breast cancer, colon cancer, pancreatic cancer, prostate cancer, lung cancer, ovarian cancer, cervical cancer, multiple myeloma, basal cell carcinoma, neuroblastoma, hematologic cancer, rhabdomyosarcoma, liver cancer, skin cancer, leukemia, basal cell carcinoma, bladder cancer, endometrial cancer, glioma, lymphoma, and gastrointestinal cancer 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds, pharmaceutical compositions thereof, and methods of treatment of cancer are novel and unobvious over the prior art.  The closest prior art is compounds appearing in CAS Registry, including the compounds represented by CAS Registry Nos. 1266150-22-4, 1266193-66-1, 1266131-49-0, 1266216-33-4, 1379916-32-1 (cited previously), as well as the compounds disclosed in GADAGINAMATH (Revue Roumaine de Chemie 1995 40(3):265-273; cited by Applicants) (see p. 267 Scheme 2); however, none of these compounds anticipate the claimed compounds of the amended claims, and the ordinary artisan would not find the claimed compounds, pharmaceutical compositions thereof, and methods of treatment of cancer obvious over the cited prior art or its combination with any other prior art of record.
Support for the current amendments is present the original disclosure at p. 102 lines 8-13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625